internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06 - plr-147557-01 date date legend distributing controlled business a business b shareholder a shareholder b employee a employee b employee c yy zz state a year aa bb cc dd ee ff plr-147557-01 gg this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts distributing was incorporated in year in state a and uses the accrual_method of accounting distributing directly engages in businesses a and b shareholder a owns aa percent of distributing and shareholder b owns bb percent of distributing employee a a child of shareholder a and shareholder b is a yy manager of business a employee b also is a yy manager of business a employee c is a zz manager of business a all three employees are key employees of business a and possess the management skills necessary for the future development and continuation of that business the information submitted indicates that the objective of the proposed distribution which is to permit business a to retain and motivate key management employees can be achieved only by offering equity interests in business a as a stand alone company and cannot be achieved through an alternative transaction not involving the distribution of controlled stock accordingly the following transaction has been proposed controlled a new state a corporation will be formed controlled will use the cash_method_of_accounting and will be engaged in business b distributing will contribute to controlled the assets of business b in exchange for percent of the outstanding common_stock of controlled and the assumption by controlled of the liabilities relating to business b distributing will distribute the shares of controlled to its shareholders pro-rata the distribution within one year of the distribution shareholder b will transfer ff percent of the stock that shareholder b owns in distributing as follows a cc percent to employee a b dd percent to employee b and c ee percent to employee c the remaining ff percent of the stock of distributing held by shareholder b after these transfers will be subsequently transferred in the same percentages to the three key employees over a gg-year period financial information has been received which indicates that distributing’s business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years representations plr-147557-01 a b c d e f g h i no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of a business independently and with separate employees the distribution is carried out for the corporate business_purpose of providing an equity_interest in distributing to key employees of distributing the distribution is motivated in whole or substantial part by this corporate business_purpose except for the transfers of distributing stock made from shareholder b to employee a employee b and employee c in connection with the services performed by these three key employees for distributing there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase plr-147557-01 as defined in sec_355 and during the five-year period determined after applying sec_355 d ending on the date of the distribution the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or controlled distributing will treat as compensation the distributing stock transfers from shareholder b to employee a employee b and employee c the w-2s that distributing issues to employee a employee b and employee c will reflect this compensation the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting no incorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length j k l m n o p q no two parties to the transaction are investment companies as defined in sec_368 and iv rulings based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the assets of business b in exchange for all of the stock of controlled and the assumption by controlled of liabilities if any associated with the assets of business b followed by the distribution of controlled stock will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to a plr-147557-01 reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the assets of business b to controlled in exchange for controlled stock and the assumption_of_liabilities if any sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the assets of business b in exchange for all of the shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the assets received by controlled will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in income of distributing shareholders upon receipt of the controlled stock sec_355 the basis of the stock of distributing and controlled in the hands of the distributing shareholders after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1_358-2 the holding_period of the controlled stock in the hands of the distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution was made provided that such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings for example no opinion is expressed concerning the income_tax consequences associated with whether employee a employee b and employee c are receiving compensation with respect to the stock that they receive in distributing and no opinion is expressed regarding whether distributing may take an income_tax deduction when shareholder b transfers shares of stock in distributing to employee a employee b and employee c respectively plr-147557-01 procedural statements the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative steven j hankin sincerely yours senior technician reviewer branch associate chief_counsel corporate cc
